Citation Nr: 1300724	
Decision Date: 01/08/13    Archive Date: 01/16/13	

DOCKET NO.  08-26 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to August 1976.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, the Board denied entitlement to service connection for heart disease.  The claimant appealed, and in an October 2011 Order, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand.

In February 2011, the Board also remanded the issues of entitlement to service connection for left knee and back disorders.  That development has yet to be completed.  Accordingly, the RO is instructed to complete that development in accordance with the terms of the February 2011 remand.

Further, in February 2011, the Board referred the issue of entitlement to service connection for a psychiatric disorder secondary to back and left knee disabilities, as that issue had been raised by the record, but not adjudicated by the RO.  To date, no action has been conducted regarding that referral.  Accordingly, the Board still does not have jurisdiction over it, and for the third time it is referred to the RO for appropriate action.

This case was most recently before the Board in April 2012, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

This appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

In April 2012, the Board directed that the RO contact the Heart Center in Laurel, New Jersey, and request that they provide copies of any treatment the Veteran may have received for heart disease under the name RDB.  (For the full name, see page 3 of the Joint Motion for Remand.)  

Pursuant to that request, the Appeals Management Center (AMC), in correspondence of April 24, 2012, informed the Veteran that they would be developing additional evidence regarding her appeal for entitlement to service connection for heart disease.  The Veteran was further informed that the AMC needed additional evidence, and that she should therefore complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for the Cardiology Group PA Heart Center located in Mount Laurel, New Jersey, as well as any other private physician who had treated her for "bilateral hearing loss" (sic) in order that the AMC could obtain treatment information.  

The request for records concerning a "bilateral hearing loss" is in error.  The Veteran's appeal concerns the issue of entitlement to service connection for heart disease.  Moreover, while in May 2012, the Veteran did, in fact, furnish the requested signed and witnessed VA Form 21-4142, she failed to include information regarding the source of her medical treatment, and the name and address of that treatment provider.  

At present, it is unclear whether this failure to provide the requested information represented an oversight on the part of the Veteran, or confusion regarding the AMC's request for information regarding her "bilateral hearing loss."  Under the circumstances, the Veteran should be given an additional opportunity to provide the information requested in support of her appeal.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Veteran, and request that she complete and return an additional VA Form 21-4142, Authorization and Consent to Release Information, for the Cardiology Group PA Heart Center located in Mount Laurel, New Jersey, as well as any other private physician who treated her for heart disease.  Following receipt of that form, the RO/AMC should contact the Heart Center in Laurel, New Jersey, as well as any other identified health care provider, and request that they provide copies of any treatment the appellant may have received for heart disease under the name RDB.  (As noted above, the full name may be obtained from page 3 of the Joint Motion for Remand.)  All efforts to fulfill this development instruction must be documented in the claims folder.

2.  If any records received from the Heart Center or any other medical provider suggest medical evidence of a link between the appellant's current heart disease and service, then and only then, should the RO/AMC schedule the Veteran for a cardiovascular examination.  The physician examiner must be provided the appellant's claims folder, a copy of this REMAND, and access to all pertinent records on Virtual VA.  All indicated tests and studies are to be performed.  Thereafter, the examiner must opine whether it is at least as likely as not that the Veteran's current heart disease is related to her active duty service.  A complete rationale should be given for all opinions and conclusions expressed.

3.  After ensuring that the development is complete, the RO/AMC must readjudicate the claim.  If an examination has been conducted, the RO/AMC must ensure that the examiner has properly documented their review of records on Virtual VA.  If the benefit sought is not granted in full, issue a Supplemental Statement of the Case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



